OPINION

Per Curiam:

The district court found that the bailee was negligent in failing to protect the bailor’s automobile from damage by freezing while it was in the bailee’s custody and awarded the bailor damages therefor.1 Although the evidence was in conflict with respect to the terms of the bailment and its duration, substantial evidence supports the finding made and this court may not tamper with it.
Affirmed.

 The general duty of care imposed upon the bailee is expressed in Alamo Airways, Inc. v. Benum, 78 Nev. 384, 374 P.2d 684 (1962); Gaudin Motor Co. v. Wodarek, 76 Nev. 415, 356 P.2d 638 (1960); Manhattan Ins. Co. v. Central Garage, 54 Nev. 147, 9 P.2d 682 (1932); Donlan v. Clark, 23 Nev. 203, 45 P. 1 (1896).